DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application is filed on 09/22/2017.
This action is in response to arguments and/or remarks filed on 03/26/2021. In the current amendments claims 1-3, 7, 11, 13-15 and 19-20 have been amended. Claims 9-10 and 17-18 have been cancelled and claims 21-23 have been added. Claims 1-8, 11-16 and 19-23 are currently pending and have been examined. 
In response to arguments and/or remarks filed on 03/26/2021, the 35 U.S.C 101 rejections made in the previous Office Actions have been withdrawn. 


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2016-0021895 filed on 02/24/2016 and KR10-2016-004294, filed on 04/06/2016.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set 03/26/2021 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12-14, 16 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 16 recites “wherein the at least one user is randomly selected from among the users registered to the messaging service or by selecting the at least one user based on the question data”. It is not clear what the alternative action to "selecting ... based on the question data" is. Is it selecting based on the question data or is it selecting based on some other criterion? For the purpose of examination the above claim limitation has been interpreted as selecting based on question data. 


The term "reliable answer" in claims 12-14 is a relative term which renders the claim indefinite. It is not clear what is considered “reliable answer” or how does one determined which answer is “reliable answer”. For the purpose of examination the term “reliable answer” has been interpreted as an answer that gets selected by the expert or chat agent for final answer. 
The term "accurate answer" in claims 21-23 is a relative term which renders the claim indefinite. The term "accurate answer" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what is considered “accurate answer” and how does one measure “accurate answer”. For the purpose of examination the term “accurate answer” has been interpreted as an answer that gets selected by the expert or chat agent for final answer.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 11-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kozloski et al. U.S. Patent Application Publication 2016/0292582 (“Kozloski”), in view of Goh et al. (“Domain knowledge query conversation bots in instant messaging (IM)”, (“Goh”) and further in view of Oztekin et al. (US Pat No. 8468143 B1). 
Regarding claim 1(Currently Amended) 
Kozloski teaches an artificial intelligence (AI) learning method of an AI learning system implemented on a computer, (Kozloski ¶ [0037], “For example, presume a user queries a QA system about the characteristics of a part used on a computer board.” Questions are initiated by users asking the QA system.)
…
, by the processor, the question data to the answerer through the verified communication session as an instant message of the AI account; (Kozloski ¶ [0058], “Therefore the envisioned active learning system to which the QA system is coupled affords the QA system access to authorities on various topics to query for outputs about which it is uncertain (C<T).”)
receiving, by the processor, (para [0022] “The processing system 100 includes at least one processor (CPU) 104 operatively coupled to other components via a system bus 102.”) answer data to the question data from the answerer through the verified communication session; (Kozloski ¶ [0070], “In an embodiment, crowd-sourcing, and solicitation of input is guided by analysis of social networks, and can be viewed as directed by expertise ranking, where level of expertise is determined by SNA as described above, and distance to recognized authorities.” Further, successfully receiving an answer to the question sent may result in a micropayment being made to the expert/s who provide answer data.)
and generating, by the processor, (¶ [0022] “The processing system 100 includes at least one processor (CPU) 104 operatively coupled to other components via a system bus 102.”) learning data to train the AI engine based on the question data and the received answer data. (Kozloski ¶ [0044], “Looping back to step 320, after the SNA has been performed per step 340, the QA system may have a higher confidence level in its answer, or perhaps it may have a different answer gleaned from the social network analysis and in step 330 the QA system once again determines if the confidence level C for this answer is less than threshold T. The answer may be derived in one of three ways: … by extracting information from a social network that permits additional active learning queries to individuals connected indirectly to an active learning system through the social network.” The QA system is understood to maintain a knowledge base, and refers to it here in the sense of permanently learning a new answer or changing its confidence in a previous answer, potentially based on the active learning method of asking expert users the question using the social network.).
Kozloski does not teach the method comprising: selecting, by a processor of a server that includes or is connected to the AI learning system, 
question data from a database associated with the server; 
verifying, by the processor, a communication session between an account of at least one user among users registered to a messaging service and an AI account, 
the AI account associated with an AI engine of the AI learning system and registered to the messaging service; 
generating, by the processor, a profile of the at least one user based on questions from the AI account and answers from the account of the at least one user exchanged through the verified communication session; 
designating, by the processor, one of the at least one user as an answerer based on the profile of the at least one user.
Goh teaches verifying, by the processor, a communication session between an account of at least one user among users registered to a messaging service and an AI account, the AI account associated with an AI engine of the AI learning system and registered to the messaging service; (Goh page 682 column 2 paragraph 4, “AINI utilizes the NET Passport to sign into the MSN Messenger service by using the ainibot@hotmail.com passport. The MSN Messenger sign-in session is based on a challenge-response mechanism to authenticate user credentials. ... If the credentials for signing in are confirmed, the Passport server issues a ticket, which is passed back to the notification server to complete the authentication procedure. Fig. 1 details the entire authentication procedure for AINI and MSN Messenger. Once both users connect to the same switchboard server, the messaging session commences.” It is understood that the user goes through a similar initial log in process to authenticate and that both must be authenticated for the messaging session to be created.).
Kozloski and Goh are analogous art because they are both directed to question and answer system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kozloski to incorporate the teaching of Goh to include an artificial intelligent conversation bot to mimic human conversation. 
One of ordinary skill in the arts would have been motivated to make this modification in order to “reduce the need to predict every possible input from the user …and allows the manager of the system to devote more effort to working out how to handle conversations within a specified domain” as disclosed by Goh (pg. 684 left col second paragraph).
Kozloski in view of Goh does not teach the method comprising: selecting, by a processor of a server that includes or is connected to the AI learning system, 
from a database associated with the server; 
…
generating, by the processor, a profile of the at least one user based on questions from the AI account and answers from the account of the at least one user exchanged through the verified communication session; 
designating, by the processor, one of the at least one user as an answerer based on the profile of the at least one user. 
Oztekin teaches the method comprising: selecting, by a processor of a server that includes or is connected to the AI learning system, question data (col 1 lines 60-64 “The server system selects one or more questions for the consultant from the pool of questions in accordance with a comparison of their respective question profiles and the con Sultants user profile and sends the selected questions to the respective client for display to the consultant.”) from a database associated with the server; (col 30 lines 3-5 “In response to the request, the server system first identifies a pool of questions stored in memory, e.g., in a database (1003).”)
…
generating, by the processor, a profile of the at least one user based on questions from the AI account (col 24 lines 26-34 “The server system generates a profile for the question based on the classification data of the identified information items (805)... Assuming that a sufficient number of the search results correspond to information items that have classification data, the sever system generates a profile for the question by combining the classification data of at least a subset of the identified information items.”)
(col 20 lines 39-59 “After building the classification data for the first and second information items, the process can provide (508) customized services associated with the first and/or second information items to a plurality of client devices using the corresponding classification data stored in the server system… In response to a request for service from the user at a client device, the process customizes (508-2) the requested services using the user profiles and the corresponding classification data.” FIG. 6 show communication between system components and client device through communication network)
designating, by the processor, (Col 27 lines 27-29 “After receiving an answer to the question from a respective consultant (811), the server[corresponds to processor] system sends the answer to a respective client for display to the inquirer (813).”) one of the at least one user as an answerer based on the profile of the at least one user. (Col 25 lines 13-16 “For example, in some embodiments the plurality of factors, as applied to a respective candidate, includes both the candidate's level of expertise or familiarity with the subject matter of the inquirer's question and the level of affinity between the inquirer and the candidate. If two candidates have approximately the same or similar level of expertise with respect to a particular question, the one that has a higher level of affinity with the inquirer is chosen over the other one.”)
Kozloski, Goh and Oztekin are analogous art because they are all directed to question and answer system. 
Kozloski in view of Goh to incorporate the teaching of Oztekin to include online service systems and methods for directing questions to consultants through profile matching. 
One of ordinary skill in the arts would have been motivated to make this modification in order to improve user experienced when seeking for answer in an online question and answer service system to quickly identify “which answer is the most credible without reading all of the answers” as disclosed by Oztekin (col 1 lines 33-35).
Regarding claim 2 (Currently Amended) 
Kozloski in view of Goh with Oztekin teaches the method of claim 1. 
Kozloski further teaches …and the verifying comprises, identifying the at least one user among the users registered to the messaging service, (Kozloski ¶0070, users who are experts on the particular topic are identified and answers are solicited).
Goh further teaches wherein the server is a messaging server, in which the AI learning system is included, or to which the AI learning system is connected over a network, (Goh page 683 Fig. 1, both the human user of the MSN client and the machine running AINIbot and the MSN client are connected to the switchboard server.)
the messaging server is configured to provide the messaging service, (Goh pg. 683 Fig. 1 shows messaging server and pg. 682 right col section 4 “The architecture of MSN Messenger is very complicated compared to other instant messaging services such as AIM and Yahoo!, since it relies on five different types of servers to handle the communication and operation of its service”)
(Goh page 684 column 2 paragraph 1, “Open-Domain conversational systems need to deal with questions about nearly any topic. It is very difficult to rely on ontological information due to the absence of wide and yet detailed banks of world knowledge. On the other hand, these systems have much more information and data to be used in the process of answering the queries. In AINI’s conversation system,” as previously seen, an IM account is used by AINI for communicating in natural language with the user. Implied in the requirement for dealing with questions (general or topical) is the communication through the IM to and from the AINI account.).
Kozloski, Oztekin and Goh are analogous art because they are all directed to question and answer system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kozloski in view of Oztekin to incorporate the teaching of Goh to include an artificial intelligent conversation bot to mimic human conversation. 
One of ordinary skill in the arts would have been motivated to make this modification in order to “reduce the need to predict every possible input from the user …and allows the manager of the system to devote more effort to working out how to handle conversations within a specified domain” as disclosed by Goh (pg. 684 left col second paragraph).

Regarding claim 3 (Currently Amended) 
Kozloski in view of Goh with Oztekin teaches the method of claim 1. 
Goh further teaches wherein the selecting includes selecting or generating the question data using the database, which is included in the AI learning system, or is connected to the AI learning system over a network, (Goh page 682 column 2 paragraph 2, “AINI adopts a hybrid architecture that combines the utility of multi-domain knowledge bases, multimodal interfaces and multilevel natural language query software. Given a question, AINI first performs question analysis by extracting pertinent information to be used in query formulation, such as the Noun Phrases (NPs) and Verb Phrases (VPs) using the MINIPAR parser [34].” The parsing of the instant message through NPL tools results in key question data usable with the internal knowledge bases.)
 and the database is generated based on at least one of instant messages transmitted and received between the users registered to the messaging service, instant messages transmitted and received between the users registered to the messaging service and the AI account, or previously generated learning data. (Goh page 685 column 2 paragraph 4, “As shown in Fig. 3, AINI’s domain-specific knowledge base consists of Natural Language Corpus and Frequently Asked Questions (FAQ). Both components are extracted from the online documents using an Automated Knowledge Extraction Agent (AKEA) [23]. AKEA was aimed at restricted knowledge base, in particular pandemic domains and exploiting linguistic knowledge from the documents and natural language knowledge about a specific domain.”).
Kozloski, Oztekin and Goh are analogous art because they are all directed to question and answer system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kozloski in view of Oztekin to incorporate the teaching of Goh to include an artificial intelligent conversation bot to mimic human conversation. 
One of ordinary skill in the arts would have been motivated to make this modification in order to “reduce the need to predict every possible input from the user …and allows the manager of the system to devote more effort to working out how to handle conversations within a specified domain” as disclosed by Goh (pg. 684 left col second paragraph).

Regarding claim 4 (Previously Presented) 
Kozloski in view of Goh with Oztekin teaches the method of claim 1. 
Goh further teaches wherein the selecting comprises generating the question data using an instant message received through a first communication session between an account of a first user among the users registered to the messaging service and the AI account. (Goh page 682 column 2 paragraph 2, “AINI adopts a hybrid architecture that combines the utility of multi-domain knowledge bases, multimodal interfaces and multilevel natural language query software. Given a question, AINI first performs question analysis by extracting pertinent information to be used in query formulation, such as the Noun Phrases (NPs) and Verb Phrases (VPs) using the MINIPAR parser [34].” The parsing of the instant message through NPL tools results in key question data usable with the internal knowledge bases.).
Kozloski, Oztekin and Goh are analogous art because they are all directed to question and answer system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kozloski in view of Oztekin to incorporate the teaching of Goh to include an artificial intelligent conversation bot to mimic human conversation. 
One of ordinary skill in the arts would have been motivated to make this modification in order to “reduce the need to predict every possible input from the user …and allows the manager of the system to devote more effort to working out how to handle conversations within a specified domain” as disclosed by Goh (pg. 684 left col second paragraph).

Regarding claim 5 (Previously Presented) 
Kozloski in view of Goh with Oztekin teaches the method of claim 4. 
Goh further teaches the method further comprising: transmitting the received answer data through the first communication session for the account of the first user. (Goh page 684 column 2 paragraph 1, “Open-Domain conversational systems need to deal with questions about nearly any topic. It is very difficult to rely on ontological information due to the absence of wide and yet detailed banks of world knowledge. On the other hand, these systems have much more information and data to be used in the process of answering the queries. In AINI’s conversation system,” as previously seen, an IM account is used by AINI for communicating in natural language with the user. Implied in the requirement for dealing with questions (general or topical) is the communication through the IM to and from the AINI account.).
Kozloski, Oztekin and Goh are analogous art because they are all directed to question and answer system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kozloski in view of Oztekin to incorporate the teaching of Goh to include an artificial intelligent conversation bot to mimic human conversation. 
One of ordinary skill in the arts would have been motivated to make this modification in order to “reduce the need to predict every possible input from the user …and allows the manager of the system to devote more effort to working out how to handle conversations within a specified domain” as disclosed by Goh (pg. 684 left col second paragraph).

Regarding claim 7 (Currently Amended) 
Kozloski in view of Goh with Oztekin teaches the method of claim 1. 
Kozloski further teaches wherein the selecting comprises selecting the question data based on a question message received through a first communication session between an account of a first user among the users registered to the messaging service and the AI account, (Kozloski ¶0037, “For example, presume a user queries a QA system about the characteristics of a part used on a computer board.” Questions are initiated by users asking the QA system.)
the verifying comprises selecting the at least one user based on a previous history of each of the users registered to the messaging service, (Kozloski ¶0054, “The SNA can include, for example, but is not limited to, analyzing one or more of the following: message content of messages sent and received between members of the social network; message content of instant messages; message timing; social network connectivity; instant message connectivity, and characteristics of users, tools, and systems relating to the social network.” At least connections and a history of message content are considered.)
and the previous history includes at least one of a location of a corresponding user registered to the messaging service, a time at which the question message is transmitted through the messaging service, a time at which the answer data to the question data is transmitted through the messaging service, and a time at which an answer to the question data is refused. (Kozloski ¶0054, “The SNA can include, for example, but is not limited to, analyzing one or more of the following: message content of messages sent and received between members of the social network; message content of instant messages; message timing; social network connectivity; instant message connectivity, and characteristics of users, tools, and systems relating to the social network.” At least the message timing is considered.)
Regarding claim 8 (Original) 
Kozloski in view of Goh with Oztekin teaches the method of claim 1. 
Kozloski further teaches wherein the at least one user is randomly selected from among the users registered to the messaging service or by selecting the at least one user based on the question data. (Kozloski ¶0070, “In an embodiment, crowd-sourcing, and solicitation of input is guided by analysis of social networks, and can be viewed as directed by expertise ranking, where level of expertise is determined by SNA as described above, and distance to recognized authorities.” Users are selected based on expertise relevant to the question and social network analysis.).
Regarding claim 11 (Currently Amended) 
Kozloski teaches an answer relay method of an answer relay system implemented on a computer, (Kozloski ¶ [0037], “For example, presume a user queries a QA system about the characteristics of a part used on a computer board.” Questions are initiated by users asking the QA system.)
the method comprising: receiving, by a processor of a server that includes or is connected to the answer relay system, (para [0022] “The processing system 100 includes at least one processor (CPU) 104 operatively coupled to other components via a system bus 102.”) question data of a first user through a first communication session, (Kozloski ¶ [0070], “In an embodiment, crowd-sourcing, and solicitation of input is guided by analysis of social networks, and can be viewed as directed by expertise ranking, where level of expertise is determined by SNA as described above, and distance to recognized authorities.” Further, successfully receiving an answer to the question sent may result in a micropayment being made to the expert/s who provide answer data.)

the first communication session between a first account of the first user among users registered to a messaging service and an artificial intelligence (AI) account, the AI account associate with an AI engine of an AI learning system and registered to the messaging service; (Kozloski ¶0037, “For example, presume a user queries a QA system about the characteristics of a part used on a computer board.” Questions are initiated by users asking the QA system.)
selecting, by the processor, (¶ [0022] “The processing system 100 includes at least one processor (CPU) 104 operatively coupled to other components via a system bus 102.”) a second user to which the question data of the first user is to be transmitted from among the users registered to the messaging service; (Kozloski ¶0070, “In an embodiment, crowd-sourcing, and solicitation of input is guided by analysis of social networks, and can be viewed as directed by expertise ranking, where level of expertise is determined by SNA as described above, and distance to recognized authorities.” The system solicits an answer to a user’s question from an expert, selecting based on social network analysis.)
…
transmitting, by the processor, (¶ [0022] “The processing system 100 includes at least one processor (CPU) 104 operatively coupled to other components via a system bus 102.”) the question data to the second user through the second communication session; (Kozloski ¶0058, “Therefore the envisioned active learning system to which the QA system is coupled affords the QA system access to authorities on various topics to query for outputs about which it is uncertain (C<T). Using active learning with a QA system 200, an answer is derived by extracting information from a social network that permits additional active learning queries to individuals connected indirectly to an active learning system through the social network.”)
receiving, by the processor, (¶ [0022] “The processing system 100 includes at least one processor (CPU) 104 operatively coupled to other components via a system bus 102.”) answer data to the question data from the second user through the second communication session; (Kozloski ¶0062, “At step 530, receive, by the Social Network Analyzer 210, a response to the query, and measure the confidence level of this answer against the threshold in step 540.”)
…generate learning data to train the AI engine based on the received answer data and the question data. (Kozloski ¶ [0044], “Looping back to step 320, after the SNA has been performed per step 340, the QA system may have a higher confidence level in its answer, or perhaps it may have a different answer gleaned from the social network analysis and in step 330 the QA system once again determines if the confidence level C for this answer is less than threshold T. The answer may be derived in one of three ways: … by extracting information from a social network that permits additional active learning queries to individuals connected indirectly to an active learning system through the social network.” The QA system is understood to maintain a knowledge base, and refers to it here in the sense of permanently learning a new answer or changing its confidence in a previous answer, potentially based on the active learning method of asking expert users the question using the social network.).
Kozloski does not teach …the question data being selected from a database associated with a server, 
…
generating, by the processor, a profile of the second user based on questions from the AI account and answers from a second account of the second user exchanged through a second communication session between the second account of the second user and the AI account; 
designating, by the processor, the second user as an answerer based on the profile of the second user; 
…
and transmitting, by the processor, the received answer data to the first user as an answer through the first communication session. 
Goh teaches and transmitting, by the processor, the received answer data to the first user as an answer through the first communication session; (Goh page 684 column 2 paragraph 1, “Open-Domain conversational systems need to deal with questions about nearly any topic. It is very difficult to rely on ontological information due to the absence of wide and yet detailed banks of world knowledge. On the other hand, these systems have much more information and data to be used in the process of answering the queries. In AINI’s conversation system,” as previously seen, an IM account is used by AINI for communicating in natural language with the user. Implied in the requirement for dealing with questions (general or topical) is the communication through the IM to and from the AINI account.)
Kozloski and Goh are analogous art because they are both directed to question and answer system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kozloski to incorporate the teaching of Goh to include an artificial intelligent conversation bot to mimic human conversation. 
One of ordinary skill in the arts would have been motivated to make this modification in order to “reduce the need to predict every possible input from the user …and allows the manager of the system to devote more effort to working out how to handle conversations within a specified domain” as disclosed by Goh (pg. 684 left col second paragraph).
Kozloski in view of Goh does not teach …the question data being selected from a database associated with a server, 
…
generating, by the processor, a profile of the second user based on questions from the AI account and answers from a second account of the second user exchanged through a second communication session between the second account of the second user and the AI account; 
designating, by the processor, the second user as an answerer based on the profile of the second user; 
Oztekin teaches …the question data being selected from a database associated with a server, (col 1 lines 60-64 “The server system selects one or more questions for the consultant from the pool of questions in accordance with a comparison of their respective question profiles and the con Sultants user profile and sends the selected questions to the respective client for display to the consultant.” Also see col 30 lines 3-5 “In response to the request, the server system first identifies a pool of questions stored in memory, e.g., in a database (1003).”)
…
generating, by the processor, a profile of the second user based on questions from the AI account  (col 24 lines 26-34 “The server system generates a profile for the question based on the classification data of the identified information items (805)... Assuming that a sufficient number of the search results correspond to information items that have classification data, the sever system generates a profile for the question by combining the classification data of at least a subset of the identified information items.”)
and answers from a second account of the second user exchanged through a second communication session between the second account of the second user and the AI account; (col 20 lines 39-59 “After building the classification data for the first and second information items, the process can provide (508) customized services associated with the first and/or second information items to a plurality of client devices using the corresponding classification data stored in the server system… In response to a request for service from the user at a client device, the process customizes (508-2) the requested services using the user profiles and the corresponding classification data.” FIG. 6 show communication between system components and client device through communication network)
processor, (Col 27 lines 27-29 “After receiving an answer to the question from a respective consultant (811), the server[corresponds to processor] system sends the answer to a respective client for display to the inquirer (813).”) the second user as an answerer based on the profile of the second user; (Col 25 lines 13-16 “For example, in Some embodiments the plurality of factors, as applied to a respective candidate, includes both the candidate's level of expertise or familiarity with the subject matter of the inquirer's question and the level of affinity between the inquirer and the candidate. If two candidates have approximately the same or similar level of expertise with respect to a particular question, the one that has a higher level of affinity with the inquirer is chosen over the other one.”)
Kozloski, Goh and Oztekin are analogous art because they are all directed to question and answer system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kozloski in view of Goh to incorporate the teaching of Oztekin to include online service systems and methods for directing questions to consultants through profile matching. 
One of ordinary skill in the arts would have been motivated to make this modification in order to improve user experienced when seeking for answer in an online question and answer service system to quickly identify “which answer is the most credible without reading all of the answers” as disclosed by Oztekin (col 1 lines 33-35).


Regarding claim 12 (Previously Presented) 
Kozloski in view of Goh with Oztekin teaches the method of claim 11. 
Kozloski further teaches the method further comprising: analyzing the question data and determining whether the second user is capable of providing a reliable answer to the question data; (Kozloski ¶0063 and Fig. 5, “At step 540, determine whether the confidence level provided by the active learning contributor is higher than that of the previous answer. If so, then the method proceeds to step 550. Otherwise, the method proceeds to step 560.”)
and in response to results of the analyzing and the determining indicating that the second user is capable of providing the reliable answer to the question data, generating the answer data by the second user, (Kozloski ¶0064, “At step 550, output the answer from the active learning contributor.” 550 occurs if the confidence level for the contributor is high.)
and transmitting the answer data to the first user through the first communication session. (¶ 0065 “At step 560, output the original answer.”)

Regarding claim 13 (Currently Amended) 
Kozloski in view of Goh with Oztekin teaches the method of claim 12. 
Kozloski further teaches wherein the determining comprises searching a database connected to the answer relay system or a document on a website using a keyword acquired by analyzing the question data, and determining whether the second user is capable of providing the reliable answer based on a result of the searching. (Kozloski ¶0052, “At step 410, select known "experts" on the topic of the query in order to establish how much to weight information available to the QA system. An expert can be a person, university, organization, reference work, website, or other entity.” Here the system selects sources it believes to be most capable.)

Regarding claim 14 (Currently Amended) 
Kozloski in view of Goh with Oztekin teaches the method of claim 12. 
Kozloski further teaches wherein in response to the results of the analyzing and the determining indicating that the second user is not capable of providing the reliable answer to the question data, the transmitting the question data includes transmitting the question data to a third user through a third communication session, the third communication session between an account of the third user and the AI account. (Kozloski Fig. 6, In the case that an initial answer is not received from a contributor/expert user or does not have confidence (650), the system constructs a list of experts to query (660) who can hopefully provide an answer (690).)

Regarding claim 15 (Currently Amended) 
Kozloski in view of Goh with Oztekin teaches the method of claim 11. 
Kozloski further teaches wherein the transmitting the question data includes transmitting the question data by selecting the second user based on a previous history of each of the users registered to the messaging service, (Kozloski ¶0054, “The SNA can include, for example, but is not limited to, analyzing one or more of the following: message content of messages sent and received between members of the social network; message content of instant messages; message timing; social network connectivity; instant message connectivity, and characteristics of users, tools, and systems relating to the social network.” At least connections and a history of message content are considered.)
and the previous history includes at least one of a location of a corresponding user registered to the messaging service, a time at which a question message including the question data is transmitted through the messaging service, a time at which the answer data to the question data is transmitted through the messaging service, and a time at which an answer to the question data is refused. (Kozloski ¶0054, “The SNA can include, for example, but is not limited to, analyzing one or more of the following: message content of messages sent and received between members of the social network; message content of instant messages; message timing; social network connectivity; instant message connectivity, and characteristics of users, tools, and systems relating to the social network.” At least the message timing is considered.)

Regarding claim 16 (Original)
Kozloski in view of Goh with Oztekin teaches the method of claim 11. 
Kozloski further teaches wherein the transmitting the question data includes transmitting the question data by randomly selecting the second user from among the users registered to the messaging service or by selecting the second user based on the question data. (Kozloski ¶0070, “In an embodiment, crowd-sourcing, and solicitation of input is guided by analysis of social networks, and can be viewed as directed by expertise ranking, where level of expertise is determined by SNA as described above, and distance to recognized authorities.” Users are selected based on expertise relevant to the question and social network analysis.)

Regarding claim 19 (Currently Amended) 
Kozloski teaches an artificial intelligence (AI) learning system implemented on a computer, (Kozloski ¶ [0037], “For example, presume a user queries a QA system about the characteristics of a part used on a computer board.” Questions are initiated by users asking the QA system.)
the system comprising: a memory configured to store non-transitory computer-readable instructions; and at least one processor configured to execute the non-transitory computer-readable instructions such that the at least one processor causes the system to, (Kozloski ¶0037, “For example, presume a user queries a QA system about the characteristics of a part used on a computer board.” Questions are initiated by users asking the QA system; Fig. 1, the implementation uses a computer system having a processor and a memory.)
…
transmit the question data to the answerer through the verified communication session as an instant message of the AI account, (Kozloski ¶0058, “Therefore the envisioned active learning system to which the QA system is coupled affords the QA system access to authorities on various topics to query for outputs about which it is uncertain (C<T).”)
receive answer data to the question data from the answerer through the verified communication session, (Kozloski ¶0070, “In an embodiment, crowd-sourcing, and solicitation of input is guided by analysis of social networks, and can be viewed as directed by expertise ranking, where level of expertise is determined by SNA as described above, and distance to recognized authorities.” Further, successfully receiving an answer to the question sent may result in a micropayment being made to the expert/s who provide answer data.)
and generate learning data for training the AI engine based on the question data and the received answer data. (Kozloski ¶0044, “Looping back to step 320, after the SNA has been performed per step 340, the QA system may have a higher confidence level in its answer, or perhaps it may have a different answer gleaned from the social network analysis and in step 330 the QA system once again determines if the confidence level C for this answer is less than threshold T. The answer may be derived in one of three ways: … by extracting information from a social network that permits additional active learning queries to individuals connected indirectly to an active learning system through the social network.” The QA system is understood to maintain a knowledge base, and refers to it here in the sense of permanently learning a new answer or changing its confidence in a previous answer, potentially based on the active learning method of asking expert users the question using the social network.)  
Kozloski does not teach select question data from a database associated with a server that includes or is connected to the AI learning system, 
verify a communication session set between an account of at least one user among users registered to a messaging service and an AI account, the AI account 
generate a profile of the at least one user based on questions from the AI account and answers from the account of the at least one user exchanged through the verified communication session, 
designate one of the at least one user as an answerer based on the profile of the at least one user.
Goh teaches verify a communication session set between an account of at least one user among users registered to a messaging service and an AI account, the AI account associated with an AI engine of the AI learning system and registered to the messaging service. (Goh page 682 column 2 paragraph 4, “AINI utilizes the NET Passport to sign into the MSN Messenger service by using the ainibot@hotmail.com passport. The MSN Messenger sign-in session is based on a challenge-response mechanism to authenticate user credentials. ... If the credentials for signing in are confirmed, the Passport server issues a ticket, which is passed back to the notification server to complete the authentication procedure. Fig. 1 details the entire authentication procedure for AINI and MSN Messenger. Once both users connect to the same switchboard server, the messaging session commences.” It is understood that the user goes through a similar initial log in process to authenticate and that both must be authenticated for the messaging session to be created.)
Kozloski and Goh are analogous art because they are both directed to question and answer system. 
Kozloski to incorporate the teaching of Goh to include an artificial intelligent conversation bot to mimic human conversation. 
One of ordinary skill in the arts would have been motivated to make this modification in order to “reduce the need to predict every possible input from the user …and allows the manager of the system to devote more effort to working out how to handle conversations within a specified domain” as disclosed by Goh (pg. 684 left col second paragraph).
Kozloski in view of Goh does not teach select question data from a database associated with a server that includes or is connected to the AI learning system, 
…
generate a profile of the at least one user based on questions from the AI account and answers from the account of the at least one user exchanged through the verified communication session, 
designate one of the at least one user as an answerer based on the profile of the at least one user.
Oztekin teaches select question data from a database associated with a server that includes or is connected to the AI learning system, (col 1 lines 60-64 “The server system selects one or more questions for the consultant from the pool of questions in accordance with a comparison of their respective question profiles and the con Sultants user profile and sends the selected questions to the respective client for display to the consultant.” And see col 30 lines 3-5 “In response to the request, the server system first identifies a pool of questions stored in memory, e.g., in a database (1003).”)
…
generate a profile of the at least one user based on questions from the AI account  (col 24 lines 26-34 “The server system generates a profile for the question based on the classification data of the identified information items (805)... Assuming that a sufficient number of the search results correspond to information items that have classification data, the sever system generates a profile for the question by combining the classification data of at least a subset of the identified information items.”)
and answers from the account of the at least one user exchanged through the verified communication session, (col 20 lines 39-59 “After building the classification data for the first and second information items, the process can provide (508) customized services associated with the first and/or second information items to a plurality of client devices using the corresponding classification data stored in the server system… In response to a request for service from the user at a client device, the process customizes (508-2) the requested services using the user profiles and the corresponding classification data.” FIG. 6 show communication between system components and client device through communication network)
designate one of the at least one user as an answerer based on the profile of the at least one user. (Col 25 lines 13-16 “For example, in Some embodiments the plurality of factors, as applied to a respective candidate, includes both the candidate's level of expertise or familiarity with the subject matter of the inquirer's question and the level of affinity between the inquirer and the candidate. If two candidates have approximately the same or similar level of expertise with respect to a particular question, the one that has a higher level of affinity with the inquirer is chosen over the other one.”)
Kozloski, Goh and Oztekin are analogous art because they are all directed to question and answer system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kozloski in view of Goh to incorporate the teaching of Oztekin to include online service systems and methods for directing questions to consultants through profile matching. 
One of ordinary skill in the arts would have been motivated to make this modification in order to improve user experienced when seeking for answer in an online question and answer service system to quickly identify “which answer is the most credible without reading all of the answers” as disclosed by Oztekin (col 1 lines 33-35).

Regarding claim 20 (Currently Amended) 
Kozloski in view of Goh with Oztekin teaches the method of claim 19. 
Goh further teaches wherein the server is a messaging server, in which the AI learning system is included or to which the AI learning system is connected over a network, (Goh page 683 Fig. 1, both the human user of the MSN client and the machine running AINIbot and the MSN client are connected to the switchboard server.)
(Goh pg. 683 Fig. 1 shows messaging server and pg. 682 right col section 4 “The architecture of MSN Messenger is very complicated compared to other instant messaging services such as AIM and Yahoo!, since it relies on five different types of servers to handle the communication and operation of its service”)
and the at least one processor is configured to verify the communication session by identifying the at least one user among the users registered to the messaging service, and setting a new communication session between the account of the at least one user and the AI account through the messaging server. (Goh page 682 column 2 paragraph 4, “AINI utilizes the NET Passport to sign into the MSN Messenger service by using the ainibot@hotmail.com passport. The MSN Messenger sign-in session is based on a challenge-response mechanism to authenticate user credentials. ... If the credentials for signing in are confirmed, the Passport server issues a ticket, which is passed back to the notification server to complete the authentication procedure. Fig. 1 details the entire authentication procedure for AINI and MSN Messenger. Once both users connect to the same switchboard server, the messaging session commences.” It is understood that the user goes through a similar initial log in process to authenticate and that both must be authenticated for the messaging session to be created.)
Kozloski, Oztekin and Goh are analogous art because they are all directed to question and answer system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kozloski in view of Oztekin to Goh to include an artificial intelligent conversation bot to mimic human conversation. 
One of ordinary skill in the arts would have been motivated to make this modification in order to “reduce the need to predict every possible input from the user …and allows the manager of the system to devote more effort to working out how to handle conversations within a specified domain” as disclosed by Goh (pg. 684 left col second paragraph).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kozloski et al. U.S. Patent Application Publication 2016/0292582 (“Kozloski”), in view of Goh et al. (“Domain knowledge query conversation bots in instant messaging (IM)”, (“Goh”), further in view of Oztekin et al. (US Pat No. 8468143 B1) and further in view of Agichtein et al. (“Finding High-Quality Content in Social Media”, hereinafter: Agichtein).
Regarding claim 6 (Previously Presented) 
Kozloski in view of Goh with Oztekin teaches the method of claim 5. 
Kozloski in view of Goh with Oztekin does not teach wherein the generating the learning data comprises generating the learning data by further using response data, the response data being data received from the first user in response to the received answer data transmitted through the communication session between the account of the first user and the AI account.  
Agichtein teaches wherein the generating the learning data comprises generating the learning data by further using response data, the response data being data received from the first user in response to the received answer data transmitted (Agichtein page 192 column 1 paragraph 1, Feedback features were shown to be useful in the model of answer quality, including answers of a user being chosen as best answer (by their asker), and numbers of thumbs-up and thumbs-down (community voting).)
Kozloski, Oztekin, Goh and Agichtein are analogous art because they are all directed to question and answer system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kozloski in view of Oztekin with Goh to incorporate the teaching of Agichtein to include methods for exploiting social media community feedback to automatically identify high quality content. 
One of ordinary skill in the arts would have been motivated to make this modification in order to improve question/answering domain that “is able to separate high-quality items from the rest with an accuracy close to that of humans” for the purpose of learning answer and answer quality and/or the expertise of the answerers as disclosed by Agichtein (Abstract).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kozloski et al. U.S. Patent Application Publication 2016/0292582 (“Kozloski”), in view of Goh et al. (“Domain knowledge query conversation bots in instant messaging (IM)”, (“Goh”) in view of Oztekin et al. (US Pat No. 8468143 B1) and further in view of Allen et al. (US Pat No. 10387793 B2).
Regarding claim 21 (New) 
Kozloski in view of Goh with Oztekin teaches the method of claim 5. 
Kozloski in view of Goh with Oztekin does not teach the method further comprising: storing, by the AI learning system, the learning data in a learning database included in or is in communication with the server over a network; 
and acquiring, by the AI learning system, further accurate answer data to the question data from the learning database through a process of continuously filtering the answer data suitable for the question data to train the AI engine.  
Allen teaches the method further comprising: storing, by the AI learning system, the learning data in a learning database included in or is in communication with the server over a network; (col 13 lines 20-35 “The QA system 100[corresponds to AI learning system] is configured to implement a QA system pipeline 108 that receive inputs from various sources. For example, the QA system 100 receives input from the network 102, a corpus of electronic documents 106, QA system users, and/or other data and other possible sources of input. In one embodiment, some or all of the inputs to the QA system 100 are routed through the network 102. The various computing devices 104 on the network 102 include access points for content creators and QA system users. Some of the computing devices 104 include devices for a database storing the corpus of data 106 (which is shown as a separate entity in FIG. 1 for illustrative purposes only).”)
and acquiring, by the AI learning system, further accurate answer data to the question data from the learning database through a process of continuously filtering the answer data suitable for the question data to train the AI engine. (Col 4 lines 30-36 “When training the QA system, the question is submitted to the QA system[corresponds to AI learning system] for processing, which includes executing queries against a training corpus of data, and candidate answers are returned from which a final answer[corresponds to accurate answer] is selected by the QA system. The final answer is compared to the correct answer in the answer key to determine if the QA system has processed the question correctly or not. Based on any differences between the final answer generated by the QA system and the correct answer in the answer key, the operation of the QA system logic may be adjusted so as to improve its operation and likelihood of generating the correct answer.”)
Kozloski, Oztekin, Goh and Allen are analogous art because they are all directed to question and answer system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kozloski in view of Oztekin with Goh to incorporate the teaching of Allen to include an improved data processing QA system for automatically generating training cases and answer keys from historical data. 
One of ordinary skill in the arts would have been motivated to make this modification in order to improve an “automated mechanisms for searching through large sets of sources of content, e.g., electronic documents, and analyze them with regard to an input question to determine an answer to the question and a confidence measure” for the purpose of providing how accurate an answer is for answering the input question quickly as disclosed by Allen (Col 1 lines 20-26).

Regarding claim 22 (New) 

Regarding claim 23 (New) 
Claim 23 recites analogous limitations to claim 21 and therefore is rejected on the same ground as claim 21. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 11-16 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bruno et al. (US 2016/0048772 A1) teaches a question and answering system for tailoring question answering system output based on user expertise.
Beamon et al. (US 2014/0297571 A1) teaches an improved data processing apparatus and method a for implementing a justifying passage machine learning mechanism in a question and answer system. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANN J LO/Supervisory Patent Examiner, Art Unit 2126